Title: Abigail Adams to Elizabeth Smith Shaw, 28 – 30 July 1784
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw



My dear sister
London july 28. 1784

I think when I finishd the last page I was rubbing myself up on Board Ship. But this was not the only rubbing I had to go through, for here is the stay maker, the Mantua maker, the hoop maker, the shoe maker, the miliner and hair dresser all of whom are necessary to transform me into the fashionable Lady. I could not help recollecting Molieres fine Gentleman with his danceing master his musick Master &c. nor dispiseing the tyranny of fashion which obliges a reasonable creature to submit to Such outrages. You inquire of me how I like London. For particulars I refer you to sister Cranches Letter, but I charge you as you expect to hear again from me, not to expose it, or let any body see it, except Brother Shaw, who is one and the same with yourself. My Lads may read it if they please. I assure you my dear sister I am better pleased with this city than I expected. It is a large magnificent, and Beautifull city, most of the Streets 40 feet wide built strait, the houses all uniform, no  small tennaments, many fine open Squares where the nobility reside, and where most of the publick Buildings are Erected. I have been only to two or 3, the foundling Hospital where I attended divine service on sunday morning and to the Magdeline in the afternoon, of which you will find an account in the Letter to which I refer you. You will also learn from that all the particulars of my voyage and journey. Mr. Adams is not yet come from the Hague. I wrote him by the first opportunity, but the wind has been contrary ever since I arrived. He had removed the family which was in the House, out more than a month ago, and sent Master John to wait for my Arrival in Calihan where he expected I had taken passage. He tarried here a month and upon Callihans comeing went back, very low Spirited, and made his Father more so, I am told by a Gentleman who accompanied my son back, a Mr. Murray whom you will find mentiond in my Letter to sister Cranch. Americans from all Quarters are daily calling upon me, some of whom I know, and others whom I never saw; out of Respect I presume to Mr. Adams, or curiosity to see the wife and daughter. Amongst those of my American acquaintance who have calld upon me, is a Mr. Joy of whom you once had some knowledge. Nay Blush not my sister, he is still a Character that you need not blush at having an Esteem for. I was unfortunately not at home. He left his card with his Name, and direction and a polite Billet requesting me to dine with him to day if I was not engaged, and if I was, the first day I was disengaged. He married a Yorkshire Lady and is in high esteem here. So tomorrow I dine with him, being the first day I have. I have received great politeness and attention from some of my (Tory) acquaintanc. Mr. and Mrs. Hollowell came to see me upon my arrival, invited me to dine with them, and then sent an invitation to me to take up my Lodgings with them whilst I resided in town the city, then sent and presst me to accept the offer, but I excused myself not chuseing on many accounts to encumber a private family, and having a large leavie, to Speak in Stile. I however accepted their invitation to Dinner, and was treated with a great deal of hospitality and kindness. Mrs. Atkinson is like a sister to me and I have dined twice with her. Mrs. Hay I have dined with once. She lives a mile or two from the city. I was invited last Night to the play; but declined going for several reasons. Parson Walter amongst others has made me a visit.
Tis Nine oclock and I have not Breakfasted, for we dine at four and I am half dead. Dr. Clark one of my fellow passengers whom I mentiond before and Col. Trumble are to Breakfast with me, and here they are.
 


Two oclock.


From nine till 2 I have not had a moment. Mr. Appleton, Mr. Joy Mr. Cushing Mr. Murray Mr. Storer and Smith have all been to make their morning visits. Morning in this country signifies from Nine oclock till 3 and from that hour till four, you are left to yourself to dress for dinner. I do not conform wholy, when I dine at my Lodgings, I have dinner at 3, but an earlier hour would Subject me to company. The buisness of this city is all done before dinner. I have never Supped abroad, Suppers are little practised here, unless upon publick invitations. Mr. Smith received a Letter from Mr. Adams last evening in replie to one he wrote him informing him that I had taken passage in Captain Lyde. He tells him that it is the most agreeable News Next to that of my certain arrival, gives some directions with regard to me, expects to be obliged to set out for France as soon as I reach the Hague. Before this; he has from my own hand, received an account of my arrival. This is wednesday; on fryday, I expect either Mr. Adams, or Master John, and this day week, I shall set of for the Hague. I design to see this week, Westminster Abbey, and the British Museum, together with Mr. Wests paintings. I have been to see a very Elegant picture of Mr. Adams which belongs to Mr. Copely, and was taken by him, it is a larg full length picture. He is drawn with a Globe before him: the Map of Europe in his hand and at a distance 2 female figures representing Innocence, and Peace. It is said to be an admirable likeness. I went from Mr. Copelys to the Hay Market, to what is called Mr. Copelys exhibitions. These are open only for a certain Season: there are two or 3 most beautifull paintings here, the death of Lord Chatham in the house of Lords with likenesses of every Member, and an other picture more Strikeing eventhan that. This was a picture of Major Peirson and the defeat of the French Troops in the Island of Jersey. Mrs. Cranch will send you the account of this which I have inclosed to her. One is ready upon viewing these pictures to apply those Lines of Popes upon Kneller.

“Copely! by heavn and not a Master taught
Whose Art was Nature, and whose pictures thought;”

Here is Mr. Storer come to Breakfast with me and then I am going out to Cheep Side; if to be found, but it is not this Side Boston I assure you; I am astonished to find that you can purchase no article here by retail but what comes much dearer than in Boston. I had heard these Stories; but never believed them before. I shall dine with Mr. Joy to day and when I return I will tell you all about our entertainment.
 

thursday morning 29 July

I went out yesterday as I told you I should; I had never been out before but in a Coach. Mr. Storer advised me to walk as it was a fine morning and the sides of the streets here are laid with flat stone as large as tile. The London Ladies walk a vast deal and very fast. I accordinly agreed to go out with him, and he led me a jaunt of full four miles. I never was more fatigued in my life, and to day am unable to walk across the room; having been on Board ship for some time, and never being used to walking: it was two miles too far for my first excursion; but if I was to live here I would practise Walking every day when the weather was pleasent. I went out at Nine and did not return untill one, when I was obliged to lye upon the bed an hour before I could dress me. In the mean time Mrs. Copely called upon me; and the Servant came up and asked me if I was at Home? The replie ought to have been no, but Ester not being yet accustomed to London Stile, replied yes. Fortunately Nabby was near dresst, so we past off Miss Adams, for Mrs. Adams, one being at home, the other not. You must know, having brought a concience from America with me, I could not reconcile this to it, but I am told not to be at home; means no more, than that you are not at home to company. In London visitors call, leave a card, without even an intention, or desire of being company; I went to see a Lady; the Gentleman inquired of the servant if his Mistress was at home, the servant replied “no sir,” upon which he questiond the servant again, (this Gentleman was Husband to the Lady), upon which he stept out and return’d, “realy Mrs. Adams” Says he “She is gone out, and I am very sorry for it.”
Well say you, but have you been yet to dine as you told me, with my old Friend? Yes I have: and was much pleased. This Gentleman retains all that pleasing softness of manners which he formerly possesst, in addition to these, he has all the politeness and ease of address which distinguish the Gentleman. He has been Married to a Yorkshire Lady about 3 Months, a Lady of fortune I am told. She has been Educated in the Country, and has none of the London airs about her. She is small, delicate as a Lily and Blushing as a rose, diffident as the sensitive plant which shrinks at the touch, their looks declare a unison of Hearts; Mr. Joy has made a great deal of money during the war and lives Elegantly, the dinning room and morning room were the most elegant of any I have Seen, the furniture all New, and had an air of neatness which pleased me; I am in Love with what I have seen of the London Stile of entertaining company. There were 4 American gentlemen who dinned with us. I would mention that fish and poultry of all kinds are extravagantly high here; we had a table neatly set, fish of a small kind, at the head; a ham in the middle, and a roast fillet of veal at the foot, peas and collyflower, an almond pudding and a pair of roast ducks were brought on, when the fish was removed, cherries and coosburries. One servant only to attend, but he a thorough master of his Buisness. This I am told was a much higher entertainment than you will commonly meet with at a Gentlemans table who has an income of 10 thousand a year. I have dined out Six times by invitation and have never met with so much as or so great a variety as yesterday at Mr. Joys table. This is a day set apart for publick thanksgiving for the peace. The Shops are all shut and there is more the appearence of Solemnity than on the Sabbeth, yet that is kept with more decency and decorum than I expected to find it. The Churches which I attended last Sunday were large, yet were they crouded. I was to have attended divine Service to day at the Assylum or orphan House where Mr. Duchee formerly of Philadelphia, and chaplin to Congress, officiates, but my walk yesterday and a bad head ack prevents me; for in this country they keep the doors and windows shut; this in a crouded assembly is not only prejudicial to Health, but I soon grow faint; Nabby has taken a Sad cold by comeing out last Sunday from the Magdelin, tho we were in a coach; but tis the fashion they Say for all Stranger to have colds and coughs. I wonder not at it if they attend publick assemblies. It has not been warm enough, since I came into the city, to Set with the windows open, and for two Nights past I have had my bed warmed. Mr. and Mrs. Atkinson would not excuse us from dinning with them to day. Charles Storer calld for us about 3 oclock. This is a fine young fellow, uncorrupted amidst all the licentiousness of the age, he seems like a child to me; is as attentive and obligeing as possible. There is not a day when I do not have 10 to a dozen Americans to see me, many of the refugees amongst them. Mr. Leanard of Taunton made me a visit to day, assured me Mrs. Leanard would call upon me. Col. Norton Mr. Foster Mr. Spear Mr. Appleton Mr. Mason Mr. Parker have been our morning visitors. Dr. Clark comes 2 miles twice a day to see us, and is like one of our family. When say you do you write? Why I rise early in the morning and devote that part of the day to my pen. I have not attempted writing to many of my Friends, the Bugget is pretty much together. I have no leisure to coppy or correct, on that account beg I may not be exposed, for you know if one has a little credit and reputation we hate to part with it, and nothing but the interest which my Friends take in my welfare can possibly excuse Such a Scrible.
In the afternoon I called and drank tea with Mr. and Mrs. Elworthy to whom I had letters, and who very early called upon me. Mrs. Elworthy is a Neice of Brother Cranchs. They are Buisness folk, worthy good people, make no pretentions to fine living, but are of the obligeing Hospitable kind. He lives near a publick Building call’d Drapers Hall. The tradesmen of this Country are all formed into companys, and have publick Buildings belonging to them. This is a magnificent Eddifice at the end of which is a most Beautifull Garden surrounded by a very high wall, with four alcoves and rows of trees placed upon each side the walks: in the middle of the Garden is a fountain of circular form, in the midst of which is a large Swan; out of whose mouth the water pours; and is convey’d there by means of pipes under ground. Flowers of Various Sorts ornament this Beautifull Spot: when you get into these appartments and others which I have Seen similar; you are ready to fancy yourself in Fairy land, and the representations which you have seen of these places through Glasses, is very little hightned.

Whilst we were at dinner to day a Letter was brought to Nabby from her cousin Betsy. You can form an Idea how pleasing it was to hear from home only 25 days since. Dear Romantick Girl, her little narative of her visit to the deserted cottage made me weep; my affection for which is not lessned by all the Magnificent Scenes of the city, tho vastly beyond what our country can boast. Mr. Jefferson had a very quick passage, and tho he saild a fortnight after me, arrived here only Six days after me. He landed at Portsmouth and is gone on for France; this I imagine will make an alteration in my excursion to the Hague, as my Friends here advise me not to go on, untill Mr. Adams is acquainted with Mr. Jeffersons arrival. I know he must go to Paris, and by going directly there much time fatigue and expence will be Saved.
 


30 July



Either Master John or his Pappa will be here to day, unless detained by the wind. Mr. Smith sets of tomorrow in order to embark for America, so that my Letter must Soon come to a close. I send a Book for my little Nephew, and as I am going to France, I think to purchase your lace there where it can be bought upon better terms than here. Remember me to Mr. Thaxter. Tell him he must write to me, and he will find me punctual in return.

My dear Boys I will write them if I can possibly. My Love to them. Remember me to Mr. Whites family and to Judge Sergants, to good Mrs. Marsh and all others who inquire after Your ever affectionate Sister
A Adams

